Exhibit 10.29
LICENSE AGREEMENT
This License Agreement (this “Agreement”) is made as of this 1st day of
December 2010 (the “Effective Date”), by and between CONSHOHOCKEN ASSOCIATES,
L.P., a Pennsylvania limited partnership (“Licensor”), with an address of 2701
Renaissance Boulevard, Fourth Floor, King of Prussia, Pennsylvania 19406, and
NUPATHE INC., a Delaware corporation (“Licensee”), with an address of 227
Washington Street, Suite 200, Conshohocken, PA 19428.
RECITALS
WHEREAS, Licensor is the fee simple owner of certain real property and
improvements including that certain building known as Millennium I (the
“Building”) located at 20 Ash Street, Conshohocken, Pennsylvania (collectively,
the “Property”);
WHEREAS, Licensee desires to use a portion of the Building for its packaging
operations and other general office use (including the storage of clinical
supplies) during the term hereof; and
WHEREAS, Licensor is willing to grant Licensee a license to use the Premises for
the foregoing purpose, upon the terms and conditions set forth below.
AGREEMENT
NOW THEREFORE, for good and valuable consideration acknowledged and agreed to by
the parties, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:
1. Incorporation of Recitals. The recitals set forth above are hereby
incorporated herein by reference as if set forth in full in the body of this
Agreement.
2. Right of Entry and License. Licensor hereby grants to Licensee an exclusive
license (the “License”) to enter into the Building and use that certain space
containing approximately four hundred eighty (480) rentable square feet of
office space on the second level (the “Premises”) of the Building, as shown on
Exhibit A attached hereto and made a part hereof. Such License shall be
terminable in accordance with the terms of this Agreement. The Premises shall be
used solely for the use described herein, it being clearly understood that
Licensee shall be solely responsible for leaving the Premises and the Property
in at least the same condition it was in prior to Licensee’s entry into the
Premises and the Property for the purposes set forth herein; provided, that, any
modifications or improvements made by Licensee to the Premises or Property and
approved by Licensor in writing may remain. Nothing contained herein shall be
construed as granting to the Licensee any property or ownership rights in the
Property, or to create a partnership, joint venture or an agency relationship
between Licensor and Licensee.

 

 



--------------------------------------------------------------------------------



 



3. Term. The term of the License (the “Term”) shall be for a period commencing
upon the Effective Date and shall be coterminous with the term for the Initial
Premises1 and Additional Premises as described in the Lease, which for the
avoidance of doubt, expires on March 31, 2013 unless otherwise terminated or
extended pursuant to the terms of this Agreement or the Lease. Notwithstanding
anything to the contrary contained herein, Licensor shall have the right to
terminate this Agreement for no reason or for any reason upon ninety (90) days
written notice to Licensee; provided, that, if such termination occurs before
December 1, 2011, Licensor shall promptly pay Licensee the applicable
“Reimbursement Amount” set forth on Exhibit B attached hereto as reimbursement
for costs incurred by Licensee in “fitting-out” the Premises. Upon the
expiration of the Term (as it may be extended) or earlier termination of this
Agreement, Licensee agrees to (i) promptly vacate and cause its employees,
agents, contractors and licensees to vacate the Premises, (ii) remove all
equipment, personal property or debris and repair immediately any damage caused
by such removal, and (iii) restore the Premises to substantially the same
condition as existed prior to the commencement of the Term; provided, that, any
modifications or improvements made by Licensee to the Premises or Property and
approved by Licensor in writing may remain (the “Move-Out Conditions”). In the
event that Licensee or Licensor defaults in its obligations under this Agreement
and such default continues for more than ten (10) days after written notice by
the non-defaulting party to the defaulting-party, or if such default is of such
a nature that it cannot be remedied within such ten (10) day period, the
non-defaulting party may terminate this Agreement immediately upon written
notice to the defaulting-party.
4. License Fee. As consideration for the License, Licensee shall be required to
pay Licensor a license fee of Eight Hundred Dollars and No Cents ($800.00) on
the first (1st) day of each month for each month of the Term. If the first day
of the Term falls on a day other than the first day of a calendar month, the
license fee for the partial calendar month shall be due and payable for such
month, apportioned on a per diem basis for the period between the first day of
the Term and the first day of the next first full calendar month in the Term and
such apportioned sum shall be paid on the first (1st) day of the Term. Licensee
shall not be responsible for the payment of any charges for electricity, light,
heat, air conditioning, HVAC or other utilities or expenses with respect to the
Premises (whether or not such usage is sub-metered) nor any charges for
electricity, light, heat, air conditioning, HVAC or other utilities or expenses
used generally at the Property (i.e., not within Licensee occupied premises of
the Building).
5. AS-IS CONDITION. Licensee hereby agrees that it accepts the Premises in its
“AS-IS” “WHERE IS” condition with all faults and Licensor shall have no
obligations to make any improvements to the Premises except as expressly set
forth in this Agreement.
6. [Reserved.]
7. Insurance Requirements. Licensee shall comply with all Tenant insurance
requirements pursuant to Section 10(a) of the Lease (the “Insurance
Provisions”). All references in the Insurance Provisions to “Term,” “Building,”
“Premises” or “Property” shall be deemed to refer to the same terms as defined
herein. Further, all references in the Insurance Provisions to “Landlord,”
“Tenant,” “Lease,” and “Commencement Date” shall instead refer to “Licensor,”
“Licensee,” “Agreement,” and “Effective Date,” respectively, as such terms are
defined herein. The policy(ies) maintained, or caused to be maintained, pursuant
to this Section 7 shall insure the contractual liability of Licensee covering
the indemnities herein set forth and shall (i) name Licensor, O’Neill Properties
Group, L.P. and J. Brian O’Neill as additional insured parties, and (ii) contain
a provision that the insurance provided thereunder shall be primary and
noncontributory with any other insurance available to Licensor.
 

      1  
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Office Space Lease dated January 10, 2008, by and
between Licensor, as landlord, and Licensee, as tenant, as amended by that
certain First Amendment to Office Space Lease dated as of or about even date
herewith (collectively, the “Lease”).

 

2



--------------------------------------------------------------------------------



 



8. Licensee’s Covenants. Licensee hereby covenants and agrees not to damage,
deface or otherwise injure the Property or any part thereof, to comply with all
applicable federal, state and municipal laws, orders, rules and regulations
while on or about the Property; and not to disrupt, affect or interfere with the
use of the Property by others entitled to use same. This covenant by Licensee
includes, but is not limited to, Licensee’s obligation to obtain any and all
permits or other governmental or quasi-governmental approvals which may be
required in connection with its activities, at its sole cost and expense.
9. Licensor’s Covenants. Licensor hereby covenants and agrees:

  a.  
to make all necessary repairs and replacements to the structural elements and
Building operating systems and exterior windows and doors of the Premises and
other improvements located on the Property necessary and appropriate for the
continued operation of the Building as a first class building; provided,
however, that Licensor shall have no responsibility to make any repairs unless
and until Licensor receives written notice of the need for such repair and
provided further, that Licensor shall not be obligated to repair any Licensee
improvements;

  b.  
to keep and maintain all common facilities of the Property and any sidewalks,
parking areas, curbs and access ways adjoining the Property in a clean and
orderly condition, free of accumulation of dirt and rubbish and shall keep and
maintain all landscaped areas within the Property in a neat and orderly
condition;

  c.  
to furnish the Premises with electricity, heating and air conditioning for the
normal use and occupancy of the Premises between 7:00 a.m. and 9:00 p.m., Monday
through Friday, 8:00 a.m. to 1:00 p.m. on Saturdays, of each week during the
Term (Building Holidays excepted); and

  d.  
to replace light bulbs, tubes and ballasts for building standard lighting
fixtures when required in the Premise, provided, that Licensee shall pay to
Licensor the standard fees charged by Licensor for the same within thirty (30)
days of receipt of an invoice therefor; and

  e.  
that Licensee shall quietly have and enjoy the Premises during the Term and
without hindrance or molestation by anyone claiming by or through Licensor,
subject, however, to the conditions of this Agreement.

10. Personal Property. Any personal property belonging to Licensee, its
invitees, guests, contractors, agents or other third parties, situate upon the
Property shall be there at the sole risk of Licensee, and Licensor shall not be
liable for damage thereto or theft, misappropriation or loss thereof, except to
the extent such damages, theft, misappropriation or theft is attributable to
Licensor’s negligence, willful misconduct or breach of this Agreement.

 

3



--------------------------------------------------------------------------------



 



11. Damage by Fire or Other Casualty. If the Premises or Building is damaged or
destroyed by fire or other casualty, either Licensor or Licensee may terminate
this Agreement upon delivering written notice of termination to the other party
within sixty (60) days of such damage or destruction.
12. Indemnification.

  a.  
Licensee shall indemnify, defend and hold Licensor, its agents, contractors,
officers, employees, lenders, partners, assigns and successors harmless from and
against any and all loss, cost, damage and expense directly arising from
Licensee’s negligence or misconduct at the Property and any breach of this
Agreement, including but not limited to, reasonable attorney’s fees,
professional fees and court costs.

  b.  
Licensor shall indemnify, defend and hold Licensee, its employees, agents,
contractors, assigns and successors harmless from and against any and all loss,
cost, damage and expense directly arising from Licensor’s negligence or
misconduct at the Property and any breach of this Agreement, including but not
limited to, reasonable attorney’s fees, professional fees and court costs.

  c.  
The indemnification provided in this Section 12 shall survive the expiration or
earlier termination of this Agreement.

13. Governing Law; Status and Authority; Entire Agreement; Counterparts;
Amendments; Waivers; Assignment. This Agreement shall be governed by the
substantive laws of the Commonwealth of Pennsylvania. The parties hereto each
represent and warrant to the other that they are duly organized, validly
existing and subsisting under the laws of the Commonwealth of Pennsylvania and
under the laws of the State of Delaware, as applicable, and that they have all
requisite power and authority to execute and deliver this Agreement and to
perform under this Agreement. This Agreement constitutes the entire agreement
between the parties relating to the License, there being no other terms or
conditions, oral or written, except as herein expressed. This Agreement may be
executed in counterparts and each counterpart constitutes an original document.
This Agreement may be amended, changed or modified only by written amendment
executed by the parties hereto. No waiver of any provision of this Agreement
shall be valid unless in writing signed by both parties. Neither party shall
assign their interest under this Agreement to any other party without the prior
written consent of the other party.
Remainder of page left intentionally blank; signatures follow on next page.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

            LICENSOR:

CONSHOHOCKEN ASSOCIATES, L.P., a
Pennsylvania limited partnership
      By: Conshohocken Associates Acquisition Corporation, a Pennsylvania
corporation, its general partner               By:   /s/ Richard Heany          
Richard Heany, President              LICENSEE:

NUPATHE INC., a Delaware corporation
      By:   /s/ Jane H. Hollingsworth         Name: Jane H. Hollingsworth      
Title:   Chief Executive Officer  

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Drawing of Premises follows this cover page

 

6



--------------------------------------------------------------------------------



 



EXHIBIT B
Pursuant to Section 3 of the attached License Agreement, if Licensor terminates
the License prior to December 1, 2011, Licensor shall pay Licensee the
applicable reimbursement amount set forth below based on the termination date of
the License:

          Termination Date   Reimbursement Amount  
 
       
December 1, 2010 to December 31, 2010
  $ 6,000  
January 1, 2011 to January 31, 2011
  $ 5,786  
February 1, 2011 to February 28, 2011
  $ 5,571  
March 1, 2011 to March 31, 2011
  $ 5,357  
April 1, 2011 to April 30, 2011
  $ 5,143  
May 1, 2011 to May 31, 2011
  $ 4,929  
June 1, 2011 to June 30, 2011
  $ 4,714  
July 1, 2011 to July 31, 2011
  $ 4,500  
August 1, 2011 to August 31, 2011
  $ 4,286  
September 1, 2011 to September 30, 2011
  $ 4,071  
October 1, 2011 to October 31, 2011
  $ 3,857  
November 1, 2011 to November 30, 2011
  $ 3,643  

 

7